DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 7/26/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 20, 23-25, 29, 32 & 35-36 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hoey et al. (2010/0145325, previously cited) in view of Skwarek et al. (2006/0264832, previously cited) and Christopherson et al. (2006/0079881). 
Concerning claims 17, as illustrated in Fig. 7, Hoey et al. disclose a method of ablating prostate tissue (method for the minimally invasive treatment of prostate tissue; [0003]) comprising the steps of providing an ablation device comprising: 
a catheter having a hollow shaft (elongated introducer 102 has channel 116 and distal port 115; [0033-0034]); 
at least one needle positioned within the catheter and configured to be deployed from a surface of the catheter (vapor delivery needle 120 is extended from introducer 102 into prostate 106; [0035]); 
at least one port positioned in the at least one needle (vapor outlets/ports 144; [0037]); and 
a controller comprising for controlling a generation and delivery of an ablative agent (controller 820 electrical source to convert fluid from fluid source 810 to vapor; [0029]); 
inserting the catheter through a urethra of a patient such that the surface of the catheter is positioned proximate the prostate tissue to be ablated (distal port 115 is extended when the desired location in the urethra is identified and engaged ; 
deploying the at least one needle from the surface of the catheter such that it pierces the prostate tissue to be ablated (vapor delivery needle 120 is extended through the distal port 115 into the prostate 106; [0035]); 
activating a flow of fluid from a first fluid source through a tube, wherein the tube is in fluid communication with the catheter (vapor delivery needle 120 is operatively connected to the vapor source 100 to deliver energy to ablate prostate tissue; [0035]); 
using the controller, activating a heating element attached to the catheter to cause the fluid from the first fluid source to be transformed into the ablative agent as it passes through the catheter for a first treatment period (liquid flow passes through vapor generating inductive heater 805 coupled to an electrical source; [0029]), wherein the first treatment period is less than 1 minute (treatment interval is in the 1-10 second range; [0032]); 
directing the ablative agent into the prostate tissue through the at least one port positioned in the at least one needle (vapor propagates into tissue to ablate a tissue volume via vapor ports 144; [0038]); 
while directing ablative agent into the prostate tissue, directing a fluid toward the urethra (irrigation and aspiration means (not shown) to flow a fluid such as sterile water or saline into and through the urethra 105; [0034]); and 
after directing the ablative agent generated during the first treatment period, re-activating the heating element attached to the catheter to cause the fluid from the first fluid source to be transformed into the ablative agent as it passes through the catheter for additional treatment periods, wherein the additional treatment periods are each less than 1 minute, until the prostate tissue is ablated (procedure is repeated to ablate tissue in the opposing prostate lobe; [0036]).
Hoey et al. fail to disclose the controller comprising a microprocessor. However, Skwarek et al. teach a method of ablating prostate tissue comprising a controller (68) for controlling energy and fluid delivery that can be any one or more of a microprocessor, digital signal processor (DSP), application specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other digital logic circuitry.  At the time the invention was effectively filed, it would have bene obvious to one of ordinary skill in the art to modify the invention of Hoey et al. such that the controller comprises a microprocessor in order to provide the benefit of an appropriate controlling unit as taught by Skwarek et al. ([0104-0105], [0108]) and since doing so would have yielded predicable results and resulted in an improved system.  
Hoey et al. fail to specifically disclose the fluid directed toward the urethra to be for preventing damage to the urethra by directing the fluid toward the urethra, thereby cooling the urethra and preventing stricture formation.  However, Christopherson et al. discloses a method of ablating prostate tissue comprising the steps of delivering an ablative energy while preventing damage to the urethra via cooling fluid directed toward the urethra.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hoey et al. such that the fluid directed toward the urethra is for preventing damage to the urethra by directing the fluid 
Concerning claim 20, Hoey et al. in view of Skwarek et al. fail to disclose more than one needle configured to be deployed from the surface of the catheter.  However, Christopherson et al. further disclose a method of treating prostate tissue comprising providing an ablation device comprising a catheter (15) and deploying multiple needles (51) into prostate tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck et al. in view of Skwarek et al. to comprise more than one needle configured to be deployed from the surface of the catheter in order to provide the benefit of simultaneously accessing both prostate lobes as taught by Christopherson et al. ([0045]; Fig. 2)
Concerning claim 23, Hoey et al. disclose the needle (120) configured to be deployed at an angle between 30-90 degrees from the surface of the catheter (Fig. 4). 
Concerning claim 24, Christopherson et al. further disclose a second cooling fluid source (40) ([0043]).
Concerning claim 25, Hoey et al. disclose the catheter (102) comprising a plurality of channels (855) that provide a contact surface area of the fluid with the heating element (electrical source) ([0031]; Fig. 2). 
claim 29, as illustrated in Fig. 7, Hoey et al. disclose a method of ablating prostate tissue (method for the minimally invasive treatment of prostate tissue; [0003]) comprising the steps of providing an ablation device comprising: 
a catheter having a hollow shaft (elongated introducer 102 has channel 116 and distal port 115; [0033-0034]); 
at least one needle positioned within the catheter and configured to be deployed from a surface of the catheter (vapor delivery needle 120 is extended from introducer 102 into prostate 106; [0035]); 
at least one port positioned in the at least one needle (vapor outlets/ports 144; [0037]); and 
a controller comprising for controlling a generation and delivery of an ablative agent (controller 820 electrical source to convert fluid from fluid source 810 to vapor; [0029]); 
inserting the catheter through a urethra of a patient such that the surface of the catheter is positioned proximate the prostate tissue to be ablated (distal port 115 is extended when the desired location in the urethra is identified and engaged under slight or moderate pressure of the distal port 115 against the inner wall of the urethra; [0034]); 
deploying the at least one needle from the surface of the catheter such that it pierces the prostate tissue to be ablated (vapor delivery needle 120 is extended through the distal port 115 into the prostate 106; [0035]); 
activating a flow of fluid from a first fluid source through a tube, wherein the tube is in fluid communication with the catheter (vapor delivery needle 120 is ; 
using the controller, activating a heating element attached to the catheter to cause the fluid form the first fluid source to be transformed into the ablative agent as it passes through the catheter for a first treatment period (liquid flow passes through vapor generating inductive heater 805 coupled to an electrical source; [0029]), wherein the first treatment period is less than 30 seconds (treatment interval is in the 1-10 second range; [0032]); 
directing the ablative agent into the prostate tissue through the at least one port positioned in the at least one needle (vapor propagates into tissue to ablate a tissue volume via vapor ports 144; [0038]); 
while directing ablative agent into the prostate tissue, directing a fluid toward the urethra (irrigation and aspiration means (not shown) to flow a fluid such as sterile water or saline into and through the urethra 105; [0034]); and 
after directing the ablative agent generated during the first treatment period, re-activating the heating element attached to the catheter to cause the fluid to be transformed into the ablative agent as it passes through the catheter for additional treatment periods, wherein the additional treatment periods are each less than 30 seconds, until the prostate tissue is ablated (procedure is repeated to ablate tissue in the opposing prostate lobe; [0036]).
Hoey et al. fail to disclose the controller comprising a microprocessor. However, Skwarek et al. teach a method of ablating prostate tissue comprising a controller (68) for controlling energy and fluid delivery that can be any one or more of a microprocessor, 
Hoey et al. fail to specifically disclose the fluid directed toward the urethra to be for preventing damage to the urethra by directing the fluid toward the urethra, thereby cooling the urethra and preventing stricture formation.  However, Christopherson et al. discloses a method of ablating prostate tissue comprising the steps of delivering an ablative energy while preventing damage to the urethra via cooling fluid directed toward the urethra.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hoey et al. such that the fluid directed toward the urethra is for preventing damage to the urethra by directing the fluid toward the urethra, thereby cooling the urethra and preventing stricture formation in order to provide the benefit of cooling the urethra via fluid spreading out to cool the urethra during the procedure as taught by Christopherson et al. ([0007], [0038], [0043]).   The modified invention of Hoey et al. in view of Skwarek et al. and Christopherson et al. naturally teach preventing stricture formation since cooling will inherently prevent stricture formation.
Claim 32 is rejected upon the same rationale as presented for claim 20. 
Claim 35 is rejected upon the same rationale as presented for claim 23. 
Claim 36 is rejected upon the same rationale as presented for claim 24. 

Claims 17-18, 20, 22-27, 29-30, 32 & 34-37 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shadduck et al. (2006/0224154, previously cited) in view of Skwarek et al. (2006/0264832, previously cited) and Christopherson et al. (2006/0079881).
Concerning claim 17, as illustrated in Fig. 9A-9B & 11-20, Shadduck et al. disclose a method of ablating prostate tissue (embodiment as in FIGS. 9A-9B can be configured with a cross-section and length for treating abnormal prostate tissue; [0062]) comprising the steps of providing an ablation device (probe and system 200C; [0062]) comprising: 
a catheter having a hollow shaft (probe 200C comprises hollow handle and hollow elongated extension member 205 that is a flexible catheter sleeve; [0060]); 
at least one needle positioned within the catheter and configured to be deployed from a surface of the catheter (extendable-retractable from working end 210 of member 205 hollow needle 211; [0062]); 
at least one port positioned in the at least one needle (plurality of vapor ports/outlets 207; [0061]); and 
a controller comprising a microprocessor for controlling a generation and delivery of an ablative agent (computer controller 245 controls flow and RF source 250; [0064]); 
inserting the catheter such that the surface of the catheter is positioned proximate the prostate tissue to be ablated (member 210 is inserted proximate targeted tissue volume/abnormal prostate tissue T; [0062]); 
deploying the at least one needle from the surface of the catheter such that it pierces the prostate tissue to be ablated (needle 211 pierces tissue T; [0062]); 
activating a flow of fluid from a first fluid source through a tube, wherein the tube is in fluid communication with the catheter (computer controller 245 is provided to control parameters of fluid inflow to the interior chamber 225; [0064]); 
using the controller, activating a heating element attached to the catheter to cause the fluid from the first fluid source to be transformed into the ablative agent as it passes through the catheter for a first treatment period (controller 245 controls RF source 250 to activate electrodes 255A,B, or various heating elements in Figs. 11-20, to transform fluid from source 240 to vapor; [0064]), wherein the first treatment period is less than 1 minute (electrical energy step can be repeated at a high repetition rate that may range from 10 ms-500 ms; [0057-0058]); 
directing the ablative agent into the prostate tissue through the at least one port positioned in the at least one needle (vapor media is delivered to tissue to treat tissue via ports 207; [0058], [0062]); and
after directing the ablative agent generated during the first treatment period, re-activating the heating element attached to the catheter to cause the fluid to be transformed into the ablative agent as it passes through the catheter for additional treatment periods, wherein the additional treatment periods are each less than 1 minute, until the prostate tissue is ablated (electrical energy step .
While Shadduck et al. disclose the catheter (210) inserted into a body lumen, Shadduck et al. fail to specifically disclose the catheter inserted through a urethra of a patient. However, Skwarek et al. disclose a method of ablating prostate tissue comprising providing an ablation device into the urethra and deploying a needle that enters into the prostate to treat prostate tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hoey et al. such that the catheter is inserted through a urethra of a patient in order to provide the benefit of a minimally invasive surgery as taught by Skwarek et al. ([0005], [0039], [0043-0044])
Shadduck et al. fail to disclose directing a cooling fluid toward the urethra, thereby cooling the urethra and preventing stricture formation while directing the ablative agent into the prostate tissue.  However, Christopherson et al. discloses a method of ablating prostate tissue comprising the steps of delivering an ablative energy while preventing damage to the urethra via cooling fluid directed toward the urethra.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck et al. to further comprise directing a cooling fluid toward the urethra, thereby cooling the urethra and preventing stricture formation while directing the ablative agent into the prostate tissue in order to provide the benefit of cooling the urethra via fluid spreading out to cool the urethra during the procedure as taught by Christopherson et al.. ([0007], [0038], [0043]).    The modified invention of Shadduck et al. in view of Skwarek et al. and Christopherson et al. 
Concerning claim 18, Shadduck et al. disclose a positioning element (balloon) positioning on a distal end of the catheter ([0062]). 
Concerning claim 20, Shadduck et al. in view of Skwarek et al. fail to disclose more than one needle configured to be deployed from the surface of the catheter.  However, Christopherson et al. further disclose a method of treating prostate tissue comprising providing an ablation device comprising a catheter (15) and deploying multiple needles (51) into prostate tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck et al. in view of Skwarek et al. to comprise more than one needle configured to be deployed from the surface of the catheter in order to provide the benefit of simultaneously accessing both prostate lobes as taught by Christopherson et al. ([0045]; Fig. 2)
Concerning claim 22, Shadduck et al. disclose the ablation device comprises a pusher (213) configured to push that at least one needle (211) out of the surface of the catheter (205) ([0062]; Fig. 9A). 
Concerning claim 23, Shadduck et al. disclose the needle (211) configured to be deployed at an angle between 30-90 degrees from the surface of the catheter (Fig. 9B). 
Concerning claim 24, Christopherson et al. further disclose a second cooling fluid source (40) ([0043]).
claim 25, Shadduck et al. disclose the catheter (202, 205) comprising a plurality of channels (sleeves or 444) that provide a contact surface area of the fluid with the heating element (400G) ([0068], [0079]; Fig. 20). 
Concerning claim 26, Shadduck et al. disclose the channels (sleeves or 444) comprise metal filings ([0068]). 
Concerning claim 27, Shadduck et al. disclose the fluid heated by the heating element using RF heating ([0055]). 
Concerning claim 29, as illustrated in Fig. 9A-9B & 11-20, Shadduck et al. disclose a method of ablating prostate tissue (embodiment as in FIGS. 9A-9B can be configured with a cross-section and length for treating abnormal prostate tissue; [0062]) comprising the steps of providing an ablation device (probe and system 200C; [0062]) comprising: 
a catheter having a hollow shaft (probe 200C comprises hollow handle and hollow elongated extension member 205 that is a flexible catheter sleeve; [0060]); 
at least one needle positioned within the catheter and configured to be deployed from a surface of the catheter (extendable-retractable from working end 210 of member 205 hollow needle 211; [0062]); 
at least one port positioned in the at least one needle (plurality of vapor ports/outlets 207; [0061]); and 
a controller comprising a microprocessor for controlling a generation and delivery of an ablative agent (computer controller 245 controls flow and RF source 250; [0064]); 
inserting the catheter such that the surface of the catheter is positioned proximate the prostate tissue to be ablated (member 210 is inserted proximate targeted tissue volume/abnormal prostate tissue T; [0062]); 
deploying the at least one needle from the surface of the catheter such that it pierces the prostate tissue to be ablated (needle 211 pierces tissue T; [0062]); 
activating a flow of fluid from a first fluid source through a tube, wherein the tube is in fluid communication with the catheter (computer controller 245 is provided to control parameters of fluid inflows to the interior chamber 225; [0064]); 
using the controller, activating a heating element attached to the catheter to cause the fluid from the first fluid source to be transformed into the ablative agent as it passes through the catheter for a first treatment period (controller 245 controls RF source 250 to activate electrodes 255A,B, or various heating elements in Figs. 11-20, to transform fluid from source 240 to vapor; [0064]), wherein the first treatment period is less than 30 seconds (electrical energy step can be repeated at a high repetition rate that may range from 10 ms-500 ms; [0057-0058]); 
directing the ablative agent into the prostate tissue through the at least one port positioned in the at least one needle (vapor media is delivered to tissue to treat tissue via ports 207; [0058], [0062]); and
after directing the ablative agent generated during the first treatment period, re-activating the heating element attached to the catheter to cause the fluid to be transformed into the ablative agent as it passes through the catheter for additional treatment periods, wherein the additional treatment periods are each less than 30 seconds, until the prostate tissue is ablated (electrical energy .
While Shadduck et al. disclose the catheter (210) inserted into a body lumen, Shadduck et al. fail to specifically disclose the catheter inserted through a urethra of a patient. However, Skwarek et al. disclose a method of ablating prostate tissue comprising providing an ablation device into the urethra and deploying a needle that enters into the prostate to treat prostate tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck et al. such that the catheter is inserted through a urethra of a patient in order to provide the benefit of a minimally invasive surgery as taught by Skwarek et al. ([0005], [0039], [0043-0044])
Shadduck et al. fail to disclose directing a cooling fluid toward the urethra, thereby cooling the urethra and preventing stricture formation while directing the ablative agent into the prostate tissue.  However, Christopherson et al. discloses a method of ablating prostate tissue comprising the steps of delivering an ablative energy while preventing damage to the urethra via cooling fluid directed toward the urethra.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck et al. to further comprise directing a cooling fluid toward the urethra, thereby cooling the urethra and preventing stricture formation while directing the ablative agent into the prostate tissue in order to provide the benefit of cooling the urethra via fluid spreading out to cool the urethra during the procedure as taught by Christopherson et al.. ([0007], [0038], [0043]).    The modified invention of Shadduck et al. in view of Skwarek et al. and Christopherson et al. 
Claim 30 is rejected upon the same rationale as provided for claim 18. 
Claim 32 is rejected upon the same rationale as provided for claim 20. 
Claim 34 is rejected upon the same rationale as provided for claim 22. 
Claim 35 is rejected upon the same rationale as provided for claim 23. 
Claim 36 is rejected upon the same rationale as provided for claim 24. 
Claim 37 is rejected upon the same rationale as provided for claim 27. 

Claims 19, 28 & 31 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hoey et al. (2010/0145325, previously cited) or Shadduck et al. (2006/0224154, previously cited) in view of Skwarek et al. (2006/0264832, previously cited) and Christopherson et al. (2006/0079881), as applied to claims 17 & 29, in further view of Ren et al. (2007/0225750, previously cited).
Concerning claims 19 & 31, Hoey et al. or Shadduck et al. in view of Skwarek et al. and Christopherson et al. fail to disclose the positioning element comprises a wire mesh.  However, Ren et al. disclose a medical device comprising a positioning element (102) comprised of a mesh (111) or an inflatable balloon (52). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of , Hoey et al. or Shadduck et al. in view of Skwarek et al. and Christopherson et al. such that the positioning element is a wire mesh at least partially covered by a membrane in order to provide the benefit of having a thin, strong, membranous material to allow flow of fluid through portions of the expandable structure In re Dailey et al., 149 USPQ 47.    
Concerning claim 28, while Hoey et al. disclose at least one balloon for stabilizing the working end in a body lumen or expanding in a body cavity to correctly localize the needle ([0062]), Hoey et al. or Shadduck et al. in view of Skwarek et al. and Christopherson et al. fail to disclose a wire mesh located on a distal end of the catheter.  However, Ren et al. disclose a medical device comprising a positioning element (102) comprised of a mesh (111) or an inflatable balloon (52). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hoey et al. or Shadduck et al. in view of Skwarek et al. and Christopherson et al. such that the positioning element is a wire mesh at least partially covered by a membrane in order to provide the benefit of having a thin, strong, membranous material to allow flow of fluid through portions of the expandable structure as taught by Ren et al. and since Ren et al. teach that an expandable balloon and a covered mesh are equivalents in the medical art ([0039], [0055-0056], [0073]).  Hoey et al. or Shadduck et al. in view of In re Dailey et al., 149 USPQ 47.  Hoey et al. or Shadduck et al. in view of Skwarek et al., Christopherson et al. and Ren et al. fail to disclose the wire mesh disc having a diameter in a range of 0.1 mm to 100 mm.  However, since a male urethra averages 8-9 mm in diameter and Hoey et al. teach at least one balloon for stabilizing the working end in a body lumen or expanding in a body cavity to correctly localize the needle ([0062]), it would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Hoey et al. or Shadduck et al. in view of Skwarek et al., Christopherson et al. and Ren et al. such that the stabilizing structure is within the urethral diameter range to stabilize the catheter in the urethra body lumen and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claims 21 & 33 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hoey et al. (2010/0145325, previously cited) or Shadduck et al. (2006/0224154, previously cited) in view of Skwarek et al. (2006/0264832, previously cited) and Christopherson et al. (2006/0079881), as applied to claims 17 & 29, in further view of Mulier et al. (2002/0177846, previously cited). 
Concerning claims 21 & 33, Hoey et al. or Shadduck et al. in view of Skwarek et al. and Christopherson et al. fail to disclose the needle to be insulated.  However, Mulier et al. disclose a method of ablating prostate tissue comprising vapor delivery through an insulated needle (196) ([0110], [0118]; Fig. 20).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hoey et al. or Shadduck et al. in view of Skwarek et al. and Christopherson et al. such that the needle is insulated in order to provide the benefit of a heat resistant material as tissue site is heated to a temperature that causes ablation and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794